DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15, 19, 21, 23-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a seal apparatus for sealing an opening of a structure having a thickness at the opening having the details, as set forth in claims that include elements such as a first section disposed at a proximal end, the first section defining a cone-like configuration; a second section disposed at a distal end; and an intermediate section extending between an inner wall of the first section and an inner wall of the second section to define a continuous opening extending through the first section, the second section, and the intermediate section, the continuous opening configured to receive a conduit therethrough, and the intermediate section including a first portion and a second portion with different outer diameters that form a radial step in the intermediate section; the first section, the second section, and the intermediate section are formed as a single piece; and the first section, the second section, and the intermediate section form a plurality of fluid-tight seals between the seal apparatus and the opening of the structure..  Relevant references, such as Byerly et al. (US 5,071,143) disclose a seal apparatus (as seen in 
Though other references disclose individual features of the claims (e.g. being made of one piece, being a continuous constant diameter opening, etc.) no references disclose all of the claimed limitations in combination and based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675